Appellant's only contention in such motion is that the trial court erred in allowing the introduction of other offenses of like character as the present one to be shown in evidence herein against him, since there was no question raised relative to the purpose of his possession of the twenty-five cases of beer.
It seems to us that there was no error shown in allowing such testimony. In the first instance the duty rested on the State to make out its case sufficiently strong enough to convince the jury not only as to the amount of liquor possessed, but also as to the purpose for which such possession was had. We also note from the record that the appellant had denied the ownership of such beer, and that the same was located out in a barn some distance away from the appellant's place of business. It has been *Page 442 
held in Lawrence v. State, 82 S.W.2d 654: "(1) That where it is sought to identify a defendant as the person guilty of a crime for which in any case he is on trial, that proof of extraneous crimes is never admissible unless it is of such character as furnishes evidence of his identity and connection with the offense then being tried; (2) that the converse of this proposition is equally true, and if such proof does establish his identity and connection with the offense being tried, same is always admissible."
It would seem that it was necessary for the State to show that the appellant had some connection with the twenty-five cases of beer located in this barn, and the fact that he had been seen the day before, or a few days before, in possession of beer of similar character, and carrying such beer out of said barn across the street into his place of business, it seems to us that it would be very cogent testimony to show that he had control of the premises where the beer was found, and that he was in possession of a quantity of beer of similar character in the community just prior to the time this beer was found in the barn, would go far to establish his identity as the owner of such beer and his connection with its possession.
We fail to see any error reflected in the action of the court, and think our former opinion affirming this case states the correct rule of law.
The motion will therefore be overruled.